 
 
I 
108th CONGRESS
2d Session
H. R. 5297 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
For the relief of the Big Spring Independent School District. 
 
 
1.Eligibility for grants under rural and low-income school program The Big Spring Independent School District in the State of Texas shall be eligible to receive a grant under subpart 2 of part B of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351 et seq.; commonly referred to as the Rural and Low-Income School Program) for any fiscal year in which the Big Spring Independent School District— 
(1)meets the eligibility criterion of section 6221(b)(1)(A) of such Act (20 U.S.C. 7351(b)(1)(A)); and 
(2)would meet the eligibility criterion of section 6221(b)(1)(B) of such Act (20 U.S.C. 7351(b)(1)(A)), but for the inclusion of the Federal prison population in the calculation of the school locale codes described in that section.  
 
